                     UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF WISCONSIN
                          MILWAUKEE DIVISION

RYAN WEBSTER,

                    PLAINTIFF,
                                              CASE NO. 2:20-CV-450-BHL
      v.

METALCRAFT OF MAYVILLE, INC.
            DEFENDANT.


            STIPULATED MOTION TO DISMISS WITH PREJUDICE


      Pursuant to Fed.R.Civ.P 41(a), Plaintiff Ryan Webster, by and through his

attorneys, Hawks Quindel, S.C., and Defendant, Metalcraft of Mayville, Inc., by and

through its attorneys, Thomas P. Krukowski, S.C. and Jackson Lewis, P.C.

respectfully request that this matter be dismissed with prejudice and without

further fees or costs to either party.

      Dated this 28th day of January, 2021.

 Respectfully submitted,                 Respectfully Submitted,

  s/ THOMAS P. KRUKOWSKI                 s/ LARRY A. JOHNSON
 Thomas P. Krukowski, SBN 1013222        Larry A. Johnson, SBN 1056619
 tkrukowski@tpklegal.com                 ljohnson@hq-law.com
                                         Summer H Murshid, SBN 1075404
 Thomas P. Krukowski, S.C.               smurshid@hq-law.com
 116 Legend Way                          Timothy P. Maynard, SBN 1080953
 Wales, WI 53183                         tmaynard@hq-law.com
 (414) 881-4210 (office)                 Nathan T. Caputa, SBN 1115499
                                         ncaputa@hq-law.com
 Ronald S. Stadler, SBN 1017450
 ronald.stadler@jacksonlewis.com         Hawks Quindel, S.C.
 Jonathan E. Sacks, SBN 1103204          222 E Erie Street, Suite 210
 jonathan.sacks@jacksonlewis.com         P.O. Box 442
                                         Milwaukee, WI 53202-0442
 Jackson Lewis, P.C.                     (414) 271-8650 (office)

           Case 2:20-cv-00450-BHL Filed 01/28/21 Page 1 of 2 Document 22
330 E. Kilbourn Ave., Suite 560       (414) 271-8442 (facsimile)
Milwaukee, WI 53202
(414) 944-8900 (office)               Attorneys for Plaintiff
(414) 944-98901 (facsimile)

Attorneys for Defendant




                                  Page 2 of 2

       Case 2:20-cv-00450-BHL Filed 01/28/21 Page 2 of 2 Document 22
